
	
		I
		112th CONGRESS
		2d Session
		H. R. 6534
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Michaud (for
			 himself, Mr. Olver,
			 Mr. Lynch,
			 Mr. Welch, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Veterans’ Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a registry of certain veterans who were stationed at or underwent training at
		  Canadian Forces Base Gagetown, New Brunswick, Canada, and for other
		  purposes.
	
	
		1.Canadian Forces Base Gagetown
			 Registry
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish and maintain a special record to be known as the Canadian
			 Forces Base Gagetown Health Registry (in this section referred to as
			 the Registry).
			(b)ContentsExcept as provided in subsection (c), the
			 Registry shall include the following information:
				(1)A list containing the name of each
			 individual who, while serving as a member of the Armed Forces, was stationed at
			 or underwent training at Canadian Forces Base Gagetown, New Brunswick, Canada,
			 at any time during the period beginning January 1, 1956, and ending on December
			 31, 2005, and who—
					(A)applies for care
			 or services from the Department of Veterans Affairs under chapter 17 of title
			 38, United States Code;
					(B)files a claim for
			 compensation under chapter 11 of such title on the basis of any disability
			 which may be associated with such service;
					(C)dies and is
			 survived by a spouse, child, or parent who files a claim for dependency and
			 indemnity compensation under chapter 13 of such title on the basis of such
			 service;
					(D)requests from the
			 Secretary a health examination under subsection (d); or
					(E)receives from the
			 Secretary a health examination similar to the health examination referred to in
			 subparagraph (D) and requests inclusion in the Registry.
					(2)Relevant medical
			 data relating to the health status of, and other information that the Secretary
			 considers relevant and appropriate with respect to, each individual described
			 in paragraph (1) who—
					(A)grants to the
			 Secretary permission to include such information in the Registry; or
					(B)at the time the
			 individual is listed in the Registry, is deceased.
					(c)Individuals
			 Submitting Claims or Making Requests Before Date of EnactmentIf
			 in the case of an individual described in subsection (b)(1) the application,
			 claim, or request referred to in such subsection was submitted, filed, or made,
			 before the date of the enactment of this Act, the Secretary shall, to the
			 extent feasible, include in the Registry such individual's name and the data
			 and information, if any, described in subsection (b)(2) relating to the
			 individual.
			(d)ExaminationsUpon the request of a veteran who was
			 stationed at or underwent training at Canadian Forces Base Gagetown at any time
			 during the period beginning January 1, 1956, and ending on December 31, 2005,
			 the Secretary shall provide the veteran with a health examination (including
			 any appropriate diagnostic tests) and consultation and counseling with respect
			 to the results of the examination and the tests.
			(e)Outreach
				(1)Ongoing outreach
			 to individuals listed in RegistryThe Secretary shall, from time to time,
			 notify individuals listed in the Registry of significant developments in
			 research on the health consequences of potential exposure to a toxic substance
			 or environmental hazard related to service at Canadian Forces Base
			 Gagetown.
				(2)Examination
			 outreachThe Secretary shall carry out appropriate outreach
			 activities with respect to the provision of any health examinations (including
			 any diagnostic tests) and consultation and counseling services under subsection
			 (d).
				(f)Department of
			 Defense InformationThe Secretary of Defense shall furnish to the
			 Secretary of Veterans Affairs such information maintained by the Secretary of
			 Defense as the Secretary of Veterans Affairs considers necessary to establish
			 and maintain the Registry.
			
